Citation Nr: 1021571	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-23 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
strain.

3.  Entitlement to service connection for skin lesions, to 
include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970 and from July 1972 to March 1994.  He received the 
Purple Heart and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for tinnitus, right knee strain, and skin 
lesions, to include as due to exposure to Agent Orange.    

In March 2010 the Veteran provided testimony before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing (transcript) is of record.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his 
service; the evidence supports a finding that the Veteran's 
current tinnitus disability is related to service.

2.  Veteran has a current right knee disability that is 
consistent with the circumstances of his service and which 
has been related to such service by competent medical 
evidence.  

3.  The skin lesions demonstrated in the record are not among 
the disabilities recognized by VA as etiologically related to 
herbicide exposure. 

4.  The competent medical evidence does not demonstrate a 
causal relationship between the Veteran's skin lesions and 
his active service, to include any herbicide exposure 
therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a right knee strain 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for skin lesions, to 
include as due to exposure to Agent Orange, have not been 
met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Given the favorable disposition of the claims for service 
connection for tinnitus and a right knee strain, the Board 
finds that all notification and development actions needed to 
fairly adjudicate these claims have been accomplished.

Regarding the issue of service connection for skin lesions, 
to include as due to exposure to Agent Orange, the RO 
provided notice to the Veteran in an April 2007 letter that 
explained what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The October 2007 RO 
rating decision reflects the initial adjudication of the 
claim followed the issuance of the April 2007 letter.  
Accordingly, no further development is required with respect 
to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's skin claim.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment described by the Veteran.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the Veteran's September 2007 VA 
examination.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and by his representative, as well as the 
Veteran's hearing transcript.  The Board finds that no 
additional RO action to further develop the record on the 
claim is required here.  Overall, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication. 

II.	Applicable laws and regulations in service connection 
claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service connection- tinnitus

The Veteran's service treatment records are negative for 
complaints or treatments related to tinnitus.  Following 
active service, he underwent a VA examination in August 2007.  
At that time, he reported tinnitus since his time in the 
military.  The diagnosis was bilateral tinnitus.  The 
examiner determined that the Veteran's bilateral hearing loss 
was due to military noise exposure.  However, he could not 
assess the relationship between the tinnitus and the military 
noise exposure without relating to mere speculation.  The 
examiner noted that the reported date of the onset of 
tinnitus coincided with his dates of military service but the 
Veteran reported intermittent tinnitus.  The examiner would 
expect noise-induced tinnitus to be constant rather than 
intermittent, but he was unsure if this was a prerequisite.

With regard to the three elements of service connection, the 
Veteran has a present diagnosis of tinnitus.

Regarding in-service incurrence of tinnitus, the Veteran's 
Form DD-214 confirms that among other awards, he received the 
Combat Action Ribbon and Purple Heart for his service in 
Vietnam.  His military occupational specialty (MOS) was 
mortar man.  Considering the circumstances of the Veteran's 
service, and his combat status, he was undoubtedly exposed to 
some, and likely significant, noise exposure in service.  
Thus, his assertions of in-service noise exposure appear to 
be credible, and consistent with the circumstances of 
service.  The Veteran is also competent to report in-service 
exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  
Indeed he has reported noise exposure during his service.  
For all of these reasons, such exposure is presumed.  
38 U.S.C.A. § 1154(a),(b) (West 2002).

The Board also finds that the record presents an objective 
basis for attributing the Veteran's current tinnitus to 
service.

While there is no competent opinion of record explicitly 
relating the Veteran's current tinnitus to service, the Board 
finds that the opinion provided by the VA examiner in August 
2007 does not preclude service connection for the disability.  
The VA examiner indicated that a determination regarding the 
relationship between the tinnitus and the military noise 
exposure could not be determined.  Moreover, there is no 
medical opinion of record specifically attributing all of the 
Veteran's current tinnitus to his post-service noise 
exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure 
and of a longstanding history of intermittent tinnitus, the 
record is found to be at least in equipoise as to its 
etiology.  Thus, affording him the benefit of the doubt on 
the question of in-service injury and medical nexus, the 
Board concludes that the criteria for service connection for 
tinnitus have been met. 

IV.  Service connection- right knee strain

The Veteran's service treatment records show that he was seen 
for complaints of right knee and leg pain multiple times 
during service.  In March 1976, the Veteran reported that he 
twisted his knee.  He had pain in the right patella.  In 
April 1989, the Veteran reported that he slipped in mud and 
twisted his right knee.  The diagnosis was a right knee 
strain.  

Regarding the post-service record, the Veteran underwent a VA 
examination in September 2007.  He reported a gradual onset 
of severe bilateral knee pain in the late 1980s.  The 
diagnosis was bilateral knee strain, infrapatellar 
tendinitis, or "runner's knee".  The examiner determined 
that the Veteran had a history compatible with his service in 
the Marine Corps for almost 30 years with severe running.  He 
also has examination consistent with bilateral infrapatellar 
tendon pain or runner's knee plus crepitus in the right knee.  
The examiner concluded that it was as least as likely as not 
that the Veteran had a bilateral knee strain and 
infrapatellar tendinitis secondary to his overuse and severe 
running and repeated episodes of trauma during his almost 30 
years in the Marine Corps on active duty.

The record indisputably documents a current right knee 
disability as the Veteran has a diagnosis of knee strain and 
infrapatellar tendinitis.

The Veteran's service treatment records are significant as 
they show treatment for right knee complaints on multiple 
occasions.  Therefore, the element of an in-service injury is 
satisfied.

The remaining question is whether the current right knee 
disability is the result of an injury or disability while in 
service.  

As noted above, the Veteran did received treatment for right 
knee problems during service.  Moreover, a VA examiner has 
opined that the Veteran's right knee disability is as likely 
as not medically related to service.  The examiner also gave 
a detailed rationale for this opinion as he explained that 
the particular characteristics of the Veteran's current right 
knee disability were the results of overuse, severe running 
and repeated episodes of trauma during his almost 30 years in 
the Marine Corps on active duty.  Significantly, the VA 
examiner's opinion is not contradicted by any other medical 
evidence or opinion.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for a right knee strain is 
warranted. 

III.  Service connection- skin lesions

In this case, the Veteran has asserted that he has skin 
lesions due to exposure to Agent Orange in Vietnam.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

The record here reflects that the Veteran served in the 
Republic of Vietnam.  Specifically, his personal records show 
that he served in Vietnam during the relevant presumptive 
period.  Thus, the Veteran is presumed to have been exposed 
to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, skin lesions are not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive 
service connection for skin lesions based on the Veteran's 
presumed herbicide exposure is not warranted.

Notwithstanding the above, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  Here, however, the record simply does not establish 
that there exists a medical relationship between the 
Veteran's current skin lesions and service, to include any 
presumed herbicide exposure therein.

The Veteran's service treatment records are unremarkable for 
any complaints, findings, or diagnoses of, or pertaining to, 
a skin disability.  However, a July 1993 post-service 
treatment note reflected that the Veteran had a small nodule 
on the soft tissue of his left arm.

The Veteran underwent a VA examination in September 2007.  
The examiner noted that at this time, the Veteran had no 
active rash or scars to describe that were present, and thus 
there was no objective material to examine.  The examiner 
indicated that without any active evidence of disease at this 
time, it was simply too speculative for him to respond 
further.  

The Board notes, initially, that evidence of current 
disability is a fundamental requirement for a grant of 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  
In McClain, the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of the existence of 
a current disability is satisfied when a veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.

There is some question as to whether the Veteran has a 
current diagnosis of a skin disability.  Indeed, he is 
competent to report observable skin symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, even if 
affording the Veteran the benefit of the doubt with respect 
to whether a current disability has been established, the 
claim must still fail, as there is demonstration of 
continuous skin symptoms since service and no competent 
opinion establishing a medical nexus between any diagnosed 
skin disability and such service.  

Regarding continuity of symptoms, to the extent that the 
Veteran claims to have experienced skin problems since active 
duty, the post-service record does not demonstrate complaints 
or findings indicative of a skin disability.  Moreover, he 
did not raise a claim for a skin disability until 2007, well 
over a decade following his final tour of active service.  If 
he had been experiencing continuous symptoms, it would be 
reasonable to expect that he would have filed a claim much 
sooner.  Therefore, continuity of symptomatology has not been 
shown here, either by the clinical record or by the Veteran's 
own statements.

Moreover, as noted above, there is no competent evidence or 
opinion suggesting a medical nexus between any skin 
disability and the Veteran's service, to include presumed in-
service herbicide exposure, and neither the Veteran nor his 
representative has presented or identified any such existing 
evidence or opinion.

The Veteran himself believes he has a skin disability that 
was incurred in service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, 
such as a fall leading to a broken leg,  the question of 
causation here involves a more complex relationship that the 
Veteran is not competent to address.

The above notwithstanding, the Board acknowledges Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Here, however, the 
criteria set forth under Jandreau have not been satisfied, 
precluding the Veteran's statements from constituting 
competent evidence here.

Additionally, there is no evidence of any complaints, 
findings, or diagnosis of skin lesions within a year after 
separation from service.  Because the Veteran's skin lesions 
were not medically shown to have manifested to a compensable 
degree within the first post service year, there is no 
rebuttable presumption of service incurrence afforded to 
certain chronic diseases, to include malignant tumors.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Based on the foregoing, the claim of entitlement to service 
connection for a skin disability must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for a right knee strain is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for skin lesions, to include as due to 
exposure to Agent Orange is denied. 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


